

MAXIMUM PLEDGE CONTRACT
[Seal: Hubei Minkang Pharmaceutical Co. Ltd Administration Department,]


YICHANG CITY COMMERCIAL BANK
First used in July 2010


Translator's Declaration:
 
I, Certify that I have carefully read the original Simplified Chinese document
AND I confirm that this translation is a true and accurate English version of
such original to the best of my knowledge and belief.
 
    Nancy Law   /s/ Nancy Law                          
Certified Translator (Canada)
Certified Member in good standing Status: Society of Translators and
Interpreters of British Columbia (S.T.I.B.C. www.stibc.org),
Membership Number No: 04-10-0674

 
 
 

--------------------------------------------------------------------------------

 


MAXIMUM PLEDGE CONTRACT


Document No.:YSSY (Ying) SD 2010 No. 19


Pledgee: Yichang City Commercial Bank Co. Ltd. ______ (hereinafter referred to
as “Party A”)
Legal Representative (Principal): CHEN
Shixin                                                                                                      
Pledgor: Hubei Minkang Pharmaceutical Co. Ltd.       (hereinafter referred to as
“Party B”)
Legal Representative: GU
Shuhua                                                                                                                             


WHEREAS:
1.  Party A has signed the Credit Agreement, , Document No.:YSSY (Ying) SD 2010
No. 19, (hereinafter, the Credit Agreement) with Party B (also the Credit
Applicant) on 23 December, 2010. In the Credit Agreement, Party A agrees to
provide Party B with a line of credit (hereinafter, the Line of Credit) of (in
written form) RMB TEN MILLION YUAN ONLY (including other currencies of
equivalent value) during the credit period (hereinafter, the Credit Period) of
23 December, 2010 to 23 December, 2012.
2.  Party A has signed the Credit Agreement, Doc. No. YSSY [N/A] S [N/A] No.
[N/A], (hereinafter, the Credit Agreement) with [N/A] (hereinafter, the Credit
Applicant) on [date N/A]. In the Credit Agreement, Party A agrees to provide the
Credit Applicant with a line of credit (hereinafter, the Line of Credit) of (in
written form) [currency N/A] [amount N/A] (including other currencies of
equivalent value) during the credit period (hereinafter, the Credit Period) of
[date N/A] to [date N/A].
To assure that Party B (or the Credit Applicant) will fully repay all debts owed
to Party A under the Credit Agreement in a timely manner, Party B is willing to
offer its owned or legally disposable assets as collateral. Party A, upon
inspection, agrees to accept assets owned or legally disposable by Party B as
collateral. Now therefore, Party A and Party B have signed this Contract, having
reached consensus on the following terms and conditions through equitable
consultation according to relevant laws and regulations.
Article 1  Collaterals used for pledge by Party B (a separate list of collateral
may be made as an addendum of this Contract).
1.1     Name: Real estate
1.2     Quantity or area: Two lots, area: 7944.01 m2
1.3     Location: 50 Xibei Road and 51 Binjiang Road, Yichang City
1.4     Estimated value: RMB 16.5654 million Yuan
 
Translator’s Declaration: Refer to the title page of this 10 page document
“Maximum Pledge Contract”
 
[P.1] 

 
 

--------------------------------------------------------------------------------

 


1.5  Period: 23 December, 2010 to 23 December, 2012
1.6  Proof of Ownership:
  Yichang City Property Certificate Xiling District No. 0244289
  Yichang City Property Certificate Xiling District No. 0244307
  Land Certificates:
  04-03-01-0185-37
  04-03-01-0185-41
Article 2  This pledge is a maximum pledge.
2.1  During the Credit Period, Party A may disburse loan funds or provide
alternative credit from the Line of Credit in instalments to Party B (or the
Credit Applicant). Party B (or the Credit Applicant) may revolve the Line of
Credit based on credit category. The amount, period and actual purpose of each
loan or alternative credit may be set out in specific contracts.
The due dates of these specific contracts may be later than the Line of Credit
due date, but must comply with the provisions of Article 3.3 in the Credit
Agreement. Both Parties have no objection in this regards.
2.2  When the Credit Period expires, if the loans, advances or alternative
credits provided by Party A to Party B under the Credit Agreement still have a
balance left, Party B shall undertake its pledge obligations through its
collaterals within the pledge limit specified in Article 3 of this Contract.
Before the Credit Period expires, if Party A demands advanced repayment from
Party B (or its Credit Applicant) under the provisions of the Credit Agreement
or specific contracts, Party B shall also undertake its pledge obligations
through its collaterals.
2.3  For credit services (such as commercial bill acceptance, and issuance of
letters of credit, letters of guarantee, and letters of guarantee for the
release of goods) provided by Party A to Party B (or the Credit Applicant)
during the Credit Period, even if an advance has not been paid by Party A before
the end of the Credit Period, if any actual foreign advance has been paid by
Party A under the aforesaid credit services after the end of the Credit Period,
Party B still has to undertake its pledge obligations through its collaterals
within the pledge limit specified in Article 3 of this Contract.
2.4  Party A may adjust interest rates during the pledge period according to the
provisions of the Credit Agreement and/or specific contracts without seeking
approval of or notifying Party B. The rate adjustments shall be recognized by
Party B, and shall not affect the pledge obligations undertaken by Party B under
this Contract.
2.5  If, in providing the letter of credit service specified under the Credit
Agreement, Party A receives documents found to have discrepancies upon
examination, and the Credit Applicant accepts such discrepancies, Party B shall
still undertake pledge obligations with its collaterals for principals and
interests paid by Party A for foreign acceptance or payment. No contention shall
be raised for accepting such discrepancies without seeking approval of or
notifying Party B.
Article 3  Pledge Limit
3.1  The pledge limit of this Contract is the sum of the principal balance of
loans and alternative credits provided by Party A to Party B (or the Credit
Applicant) from the Line of Credit under the Credit Agreement: RMB TEN MILLION
YUAN ONLY (The maximum pledge amount is the Line of Credit amount.) as well as
its interest, penalty interest, compound interest, default penalty, factoring
fee, handling fee, insurance fee, and other relevant fees for the realization of
creditor's rights. These include, but are not limited to:
3.1.1  The principal balance of loans provided under specific contracts by Party
A according to the Credit Agreement, and its relevant interest, penalty
interest, compound interest, default penalty and related fees;
 
Translator’s Declaration: Refer to the title page of this 10 page document
“Maximum Pledge Contract”
 
[P.2]
 
 
 

--------------------------------------------------------------------------------

 


3.1.2  The principal balance of advances paid for Party B (or the Credit
Applicant) by Party A under its obligation for commercial bills, letters of
credit, letters of guarantee, and letters of guarantee for the release of goods
according to the Credit Agreement, as well as its interest, penalty interest,
compound interest, default penalty and related fees;
3.1.3  The principal balance of foreign payments by the bank as requested under
trade financing service according to the Credit Agreement, as well as its
interest, penalty interest, compound interest, default penalty and related fees;
3.1.4  Creditor's right and relevant overdue default penalty (late fee) of
accounts receivable against Party B (or the Credit Applicant) assigned to Party
A, and/or funds paid to Party B (or the Credit Applicant) by Party A for the
purchase of financing and associated factoring fees, under the terms of
factoring service;
x 3.1.5  The unpaid balance of services specified in the original credit
agreement, document number YSSY [N/A] S [N/A] No. [N/A], signed between Party A
and Party B (or the Credit Applicant), starting from the date on which this
Contract comes into effect. (Please put a "X" in the o if this term is not
applicable.)
3.1.6  Fees incurred by Party A due to debt collection and pledge realization
against Party B (or the Credit Applicant), including, but not limited to,
litigation fee, lawyer's fee, affiche fee, delivery fee, and business travel
expenses.
3.2  If the principal balance of loans and alternative credits provided to Party
B (or the Credit Applicant) by Party A exceeds the Line of Credit limit, Party B
will not undertake pledge obligation on the principal balance of credit in
excess of the Line of Credit, and will only undertake pledge obligation on the
principal balance of loans and alternative credits not in excess of the Line of
Credit, as well as the interest, penalty interest, compound interest, default
penalty and other associated fees thereof.
3.3  In spite of the provisions of Article 3.2, both Parties affirm that: even
if at a certain point during the Credit Period, the principal balance of loans
or alternative credits provided by Party A to the Credit Applicant exceeds the
Line of Credit limit, yet if the sum of the principal balance of credits do not
exceed the sum of the Line of Credit when Party A demands that Party B undertake
pledge obligations, Party B may not contest the issue citing Article 3.2, and
shall undertake pledge obligations through its collaterals against all principal
balances of credits and the interest, penalty interest, compound interest,
default penalty and associated fees thereof (as specified in the terms under
Article 3.1).
Article 4  Independence of the Contract
This is an independent and unconditional Contract. Its effectiveness shall
neither be affected by the effectiveness of the Credit Agreement and specific
contracts, nor by the effectiveness of any agreement or document signed by Party
B (or the Credit Applicant) with any unit/individual. There shall be no change
to the Contract due to various changes in Party B, such as fraud, restructuring,
closure, dissolution, settlement, bankruptcy, merger (acquisition), separation
and system reform. Neither shall the Contract be affected in any way by your
bank's [sic] offer of time limit extension or postponement to Party B (or the
Credit Applicant), or of your bank's [sic] deferral in exercising its rights
under the relevant agreement to collect funds owed by the Credit Applicant.
Article 5  Safekeeping and Obligations regarding Collaterals and their Proof of
Ownership
5.1  During the pledge period, collaterals are kept by Party B or its appointed
agent. Party B and its agent shall safeguard the collaterals, and are obliged to
maintain, upkeep, and keep intact the collaterals. Collaterals may be subjected
to inspections by Party A at any time.
 
Translator’s Declaration: Refer to the title page of this 10 page document
“Maximum Pledge Contract”
 
[P.3]
 

 
 

--------------------------------------------------------------------------------

 
   

The pledge period starts from the day on which this Contract takes effect, and
lasts until the full principal and interest repayment of credit provided under
the Credit Agreement and all other relevant fees.
5.2  During the pledge period, Party B may not do anything that will reduce the
value of the collaterals. In case of such behaviours, Party A has the right to
demand that Party B either cease such behaviours and restore the collaterals'
value, or offer new collaterals approved by Party A. Party B shall undertake to
pay any fees incurred to restore the collaterals to their original condition or
set up a new pledge.
5.3  The day on which this Contract is signed, Party B shall deliver the
collaterals' certificates of rights and other relevant certification documents
to Party A for safekeeping. Party A shall properly safeguard the collaterals'
certificates of rights. If these documents were destroyed or lost due to
improper safekeeping, Party A shall pay for the cost of document reissuance.
Article 6  Registration of Collaterals
For collaterals that require registration by law, Party B shall take this
Contract and relevant information to a collateral registration agency with Party
A to complete the collateral registration procedure within 3 days after this
contract's signing day. Party B shall provide indemnity if, as a result of its
failure to complete this procedure by the aforesaid time, it causes Party A to
incur losses.
Article 7  Insurance
7.1  Party B shall arrange for sufficient property insurance coverage under the
insurance category required by Party A, and list Party A as the primary
beneficiary. The insurance certificate shall be given to Party A for
safekeeping. The insurance period shall be longer than the Credit Period
specified in the Credit Agreement. If the Credit Period is extended, or the debt
has not been fully repaid after the Credit Period expires, Party B shall arrange
for an extension of the insurance period. If the insured properties suffer any
losses, Party A may first recover the principal and interest of credits provided
under the Credit Agreement and all other relevant fees from the insurance
benefit.
7.2  If Party B has not arranged for insurance or extended insurance of its
collaterals as required by Article 7.1, Party A may make these arrangements
directly on behalf of Party B. Any fees arising thereof shall be paid by Party
B.
7.3  If Party B (or the Credit Applicant) has not fully repaid all debts under
the Credit Agreement after the insurance period expires, it must arrange for
extended insurance of the collaterals. If Party B fails to do so, Party A may
make such arrangements directly on behalf of Party B, with relevant fees paid by
Party B.
Article 8  Restrictions on the Disposal of Collaterals during the Pledge Period
8.1  During the pledge period, Party B may not decide on its own to transfer
collaterals under this Contract through sale, exchange or endowment. If it is
necessary for Party B to make a remunerative transfer of collaterals under this
Contract, it may only do so under the following conditions:
8.1.1  It must have the written approval of Party A, and the transferee must be
notified that the transferred property is subject to a pledge. A transfer is
invalid without such written approval or notification.
 
Translator’s Declaration: Refer to the title page of this 10 page document
“Maximum Pledge Contract”
 
[P.4]
 

 
 

--------------------------------------------------------------------------------

 
  

8.1.2  If the transfer price of Party B's collaterals is clearly lower than its
value, and insufficient to fully offset the Line of Credit amount and any other
costs, Party A may demand that Party B provide other properties as collateral.
The transfer will not be allowed if Party B refuses to comply.
8.1.3  The transfer price of Party B's collaterals must be directly deposited to
an account specified by Party A, to be applied to all debt principals and
interests and all other relevant fees for due date or advanced settlement under
the Credit Agreement. Once the full transfer price has been deposited to the
specified account, Party A may assist Party B in cancelling the collateral
registration, and return the collaterals' proof of ownership to Party B.
8.2  Party B may not transfer, lease, arrange for repledge, or dispose of
collaterals under this Contract in any other improper ways without Party A's
written approval.
Article 9  Fees associated with insurance, notarization and registration under
this Contract shall be paid by Party B.
Article 10  Once this Contract comes into effect, neither Party may change or
dissolve this Contract on its own without the other Party's approval. If this
Contract has to be changed or dissolved, both Parties should make a written
agreement by consensus reached through consultation. The terms of this Contract
shall remain in effect until such an agreement is made.
Article 11  If Party B undergoes changes such as separation or merger
(acquisition) while this Contract is in effect, the organization resulting from
such changes shall undertake or separately undertake obligations under this
Contract.
Article 12  In case of any of the following conditions, Party A may legally
dispose of the collaterals:
12.1  Party A conducts debt collection according to the Credit Agreement and
specific contracts for any default event specified under Article 10.1 of the
Credit Agreement occurring on the part of Party B (or the Credit Applicant);
12.2  A default event specified under Article 10.3 of the Credit Agreement
occurs on the part of Party B, or Party B's failure to fulfill its obligations
under this Contract is construed as any of the default events under this
Contract;
12.3  As a natural person, Party B passes away without an heir or legatee;
12.4  If Party B is a natural person, and his/her heir or legatee renounces
their inheritance or bequest, refusing to fulfill their obligation to repay debt
principal and interest;
12.5  Party B is a legal person or another type of organization, and finds
itself in such situations as closure, having its business licence suspended or
rescinded, applies for bankruptcy or has bankruptcy applied against it, or
dissolution;
12.6  Other causes sufficient enough to threaten creditor's right realization
under the Credit Agreement.
Article 13  Default Obligations
13.1  In the event that Party B causes the collateral value to be reduced
through improper maintenance or management of the collaterals in violation of
Article 5 of this Contract, or Party B behaves in a manner that directly
endangers the collaterals and causes the collateral value to be reduced, Party A
may demand that Party B restores the collateral value or provides other assets
acceptable to Party A as pledge. If Party B refuses to restore the value or
provide such assets, Party A may legally disposed of the collaterals before the
pledge period expires.
 
Translator’s Declaration: Refer to the title page of this 10 page document
“Maximum Pledge Contract”
 
[P.5] 

 
 

--------------------------------------------------------------------------------

 
  

13.2  In the event that Party B disposes of the pledged assets on its own in
violation of this Contract, its action shall be considered invalid; Party A may
demand that Party B ceases infringement to its right of pledge, restore the
collaterals to their original conditions, and require that Party B provides
other assets acceptable to Party A as pledge according to actual circumstances,
or legally dispose of the collaterals before the pledge period expires.
13.3  Party B causes Party A to suffer economic losses through its failure to
disclose that the collaterals have been co-owned, disputed, sequestered, seized,
rented, already pledged, have liens (including but not limited to construction
liens), or because Party B has no ownership or disposal rights to the
collaterals. In such events, Party B shall provide new pledges as Party A
requires.
13.4  If any of the above default events occur, and Party B fails to provide a
new pledge as required by Party A, Party B shall pay 50% of the Line of Credit
under the Credit Agreement as default penalty. If Party A suffers economic
losses as a result, Party B shall fully recompensate Party A for such losses.
Article 14  If Party B (or the Credit Applicant) cannot repay the principal and
interest of loans, advances and alternative credits, and all other relevant fees
owed to Party A in a timely manner, Party A may claim right of pledge and cause
the collaterals to be legally sequestered or detained by a People's Court. Party
A may collect natural interest severed from the collaterals, and collect legal
interest that are collectable by Party B for the collaterals.
Article 15  Pledge Realization
15.1  If any one or more situations specified in Articles 12, 13.1 and 13.2 of
this Contract occur, the pledge can be realized in the following manner:
15.1.1  Party A and Party B reaches an agreement to directly convert the
collaterals into cash, or auction or sell the collaterals;
15.1.2  Dispose of the collaterals according to legal procedures;
15.2  Party A may receive compensation first from proceeds of the collaterals
disposed in the aforesaid manner. If the proceeds exceed the principal and
interest of loans, advances and alternative credits and all relevant fees owed
by Party B (or the Credit Applicant) under the Credit Agreement, Party B may
keep the excess amount. If the proceeds are insufficient, Party A may collect
the amount difference in another manner.
Article 16  Pledge Dissolution
Once the Credit Period expires, the right of pledge will automatically dissolve
when the principal and interest of debts owed to Party A under the Credit
Agreement has been fully repaid by Party B in a timely manner. Certificates of
ownership, certification documents and property insurance policies of Party B's
assets being held by Party A shall be returned to Party B. At the request of
Party B, Party A may assist in cancelling the collateral registration.
Article 17  While this Contract is in effect, any leniency, extension or
deferral granted by Party A in exercising due rights and privileges under the
Credit Agreement towards Party B's default or delay, shall in no way impair,
affect or limit any and all due rights and privileges of Party A as a creditor
under relevant laws and this Contract, and shall not be deemed as Party A's
renunciation of its rights to take action against current or future default
behaviours.
 
Translator’s Declaration: Refer to the title page of this 10 page document
“Maximum Pledge Contract”
 
[P.6]
 

 
 

--------------------------------------------------------------------------------

 
   

Article 18  Correspondence between Party A and Party B, such as notices and
demands related to this agreement, shall be delivered in writing to the contact
address or permanent residence address listed in this Contract. Any teletyping
or telegraph issued to Party B from Party A is considered to have been delivered
when sent, and post letters are deemed to have been delivered when posted at a
post office.
Any Party changing its contact address shall give timely notification to the
other Party in writing. Otherwise, it shall have to be solely responsible for
any possible resulting losses.
Article 19  Unless otherwise stated, terms used in this Contract have the same
meaning as those specified in the Credit Agreement.
Article 20  Applicable Laws and Methods of Dispute Resolution
20.1  The laws of the People's Republic of China shall apply in the making,
interpretation and dispute resolution of this Contract.
20.2  Both Parties agree to resolve disputes arising during the course of
Contract fulfillment in a manner specified in the Credit Agreement.
Article 21  Other Matters
The maximum pledge period lasts from 23 December, 2010 to 23 June,
2013.                        
The maximum pledge confirmation period lasts from 23 December, 2010 to 23 June,
2013. 
                                                                                                                                                       
Article 22  Effectiveness of the Pledge Contract
This Contract comes into effect the day on which the authorized signatories of
Party A and B sign or stamp their personal seal, as well as affix their official
seal on the document. (If Party B is a natural person, the Contract comes into
effect when the authorized signatory of Party A signs or stamps his/her personal
seal and affix the official seal, and Party B signs his/her name.) The Contract
expires when the principal and interest of all debts, as well as all relevant
fees, owed by Party B (or the Credit Applicant) to Party A under the Credit
Agreement have been fully repaid.
Article 23  This Contract is executed in triplicates, one copy each for Party A,
Party B and the real estate registration department. Each copy has the same
legal effectiveness.
Article 24  Reminder
The Pledgee has reminded the Pledgor that they should fully and accurately
understand the terms and conditions printed in this Contract, and has explained
relevant terms and conditions at the Pledgor's request. The signatories of both
Parties have reached consensus on the meanings of this Contract.
 
Translator’s Declaration: Refer to the title page of this 10 page document
“Maximum Pledge Contract”
 
[P.7]

 
 

--------------------------------------------------------------------------------

 

 
Party A:
(Official Seal)
Authorized signatory (signature or personal seal):
 
[Seal: CHEN Shixin's Seal]
 
Contact address:
       
23 December, 2010
       
Pledgor as legal person, sign here
 
Party B:
 
Authorized signatory (signature or personal seal):
 
Contact address:
   
 [Signature]
 
[Stamp: Hubei Minkang Pharmaceutical Co. Ltd.]
 
23 December, 2010
       
Pledgor as natural person, sign here
 
Party B (signature):
 
ID No.:
 
Permanent residence address:
   
Date [N/A]

 
Translator’s Declaration: Refer to the title page of this 10 page document
“Maximum Pledge Contract”
 
[P.8]

 
 

--------------------------------------------------------------------------------

 



Pledgor: Hubei Minkang Pharmaceutical Co. Ltd.
Document No.: YSSY (Ying) SD 2010 No. 19
Pledgee: Yichang City Commercial Bank Co. Ltd.
Units: m2, Yuan, sets, units, tons, ships, bldgs.



Item
Name
Location
(Units for storage,
safekeeping & use)
Period
of Usage
Spec.
Amounts
& Units
Purchase
Price
Est. Value &
Mortgage Rate
Source of
Ownership
Proof of Ownership
Real
Estate
50 Xibei Road & 51 Binjiang Road, Yichang
Until 2054
Bldg.
4038.88
 
7.6888 million
Purchase
Yichang City Property Certificate Xiling District No. 0244289
Right of Land Use
50 Xibei Road & 51 Binjiang Road, Yichang
Until 2054
Lot
1307.24
 
0.7570 million
Sale
040301185-37
Real Estate
50 Xibei Road & 51 Binjiang Road, Yichang
Until 2054
Bldg.
3905.13
 
7.4342 million
Purchase
Yichang City Property Certificate Xiling District No. 0244307
Right of Land Use
50 Xibei Road & 51 Binjiang Road, Yichang
Until 2054
Lot
1183.58
 
0.6854 million
Sale
040301185-41
Total
         
16.5654 million
   
This list, being an addendum to YSSY (Ying) SD 2010 No. 19, "Maximum Pledge
Contract", has been verified to be correct by both Parties.
Pledgor: (official seal)
 
[Seal: Hubei Minkang Pharmaceutical CO. Ltd.]
 
Authorized signatory:
(Signature or personal seal)
[Signature]
 
23 December, 2010
Department in charge: (official seal)
 
 
 
 
Authorized signatory:
(Signature or personal seal)
 
 
 
Date
Property Co-owner: (signature)
 
 
 
 
 
 
 
 
 
Date
Pledgee: (official seal)
 
[Seal: Yichang City Commercial Bank]
 
 
Authorized signatory:
(Signature or personal seal)
[Seal: CHEN Shixin's seal]
 
 
23 December, 2010

 
Translator’s Declaration: Refer to the title page of this 10 page document
“Maximum Pledge Contract”
 
 
 

--------------------------------------------------------------------------------

 